                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


UNITED STATES OF AMERICA,                 )
                                          )
                                          )
V.                                        )    CRIMINAL NO. 2:95-CR-29-DBH
                                          )
THOMAS J. BARTELHO,                       )
                                          )
                DEFENDANT/PETITIONER      )


                    ORDER ON DEFENDANT’S MOTIONS


      The motion for Relief under Fed. R. Civ. P. 59(e) (ECF No. 189) and the

request that judicial notice be taken (ECF No. 190) are both DENIED. The Court

of Appeals for the First Circuit authorized this defendant’s second or successive

28 U.S.C. § 2255 motion on the issue of whether his conviction and sentencing

in 1996 for armed bank robbery, using and carrying firearms in relation to a

crime of violence, and interfering with commerce by threats of violence were

subject to challenge based upon an improper career offender designation, given

the reasoning of the later Supreme Court decision in Johnson v. United States,

135 S. Ct. 2551 (2015). See Bartelho v. United States, No. 15-1996 (1st Cir.

Nov. 17, 2017) (ECF No. 168). But as Magistrate Judge Nivison explained in a

carefully worded recommendation (ECF No. 185) that I adopted (ECF No. 188), I

expressly disclaimed controlling reliance on career offender status in

determining the defendant’s sentence in 1996 because I considered First Circuit

law on the issue at that time to be uncertain, “a close question.” (See ECF No.

185 at 7, quoting my 1996 sentencing ruling.)      Therefore, I based the 1996
sentence on an alternative, conventional Guideline analysis that did not depend

on career offender status. (See Judge Nivison’s Recommended Decision (ECF

No. 185) at 3, quoting my 1996 sentencing ruling) (“I find in the alternative that

the total offense level after the multiple count adjustment and given my finding

of obstruction of justice is 33. The Category VI criminal history still applies

because Mr. Bartelho satisfies Category VI by calculation of points independently

of any career offender status.”). Under First Circuit authority, that alternative

rationale is fatal to the defendant’s Johnson claim. See Dimott v. United States,

881 F.3d 232, 234 (1st Cir. 2018) (“The petitioners have no [Johnson] claims

because they have not shown that their original ACCA sentences were based

solely on the residual clause.”).

      Accordingly, the motions are DENIED.

      SO ORDERED.

      DATED THIS 5TH DAY OF NOVEMBER, 2018

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                2
